
	

115 S2069 IS: Protecting Workers’ Freedom to Organize Act
U.S. Senate
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2069
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2017
			Mr. Brown (for himself, Mrs. Gillibrand, Mr. Durbin, Mr. Franken, Mr. Merkley, Mrs. Murray, Mr. Sanders, Ms. Baldwin, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the National Labor Relations Act to clarify the requirements for meeting the definition of
			 the term employee, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Protecting Workers’ Freedom to Organize Act.
		2.Definitions under the National Labor Relations Act
 Section 2 of the National Labor Relations Act (29 U.S.C. 152) is amended— (1)in paragraph (3), by adding at the end the following: “An individual performing any service shall be considered an employee (except as provided in the previous sentence) and not an independent contractor, unless—
				
 (A)the individual is free from control and direction in connection with the performance of the service, both under the contract for the performance of the service and in fact;
 (B)the service is performed outside the usual course of the business of the employer; and (C)the individual is customarily engaged in an independently established trade, occupation, profession, or business of the same nature as that involved in the service performed.; and
 (2)in paragraph (11)— (A)by inserting and for a majority of the individual's work time after interest of the employer;
 (B)by striking assign, after discharge,; and (C)by striking or responsibly to direct them, after or discipline other employees,.
				
